United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
      ___________
      No. 98-2720
      ___________

L. Timothy Wagner, Director of           *
Insurance for the State of Nebraska as *
Liquidator of Great Plains Insurance Co.*
Great Plains Insurance Co., Inc. and as *
Liquidator of Regency Equities           *
Reinsurance Company                      *
                                         *
              Plaintiff - Appellee       *
       v.                                *
                                         *
Gennaro J. Orrico; Colleen M. Orrico; *
Alfonso S. Giordano; Frank J. Licata;    *
                                         *
              Defendants - Appellants    *
                                         *
Robert W. Boughton;                      *
                                         *
              Defendant                  *
                                         *
Great Plains Capital Corporation; Metro *
General Agency; NEWCO, Inc.;             *
London and American Insurance            *
Company; American International Life *
& Casualty; Caribbean Auto Trading       *
Company, Inc.; G&C Properties, Inc.; *
                                         *
              Defendants - Appellants    *
                                         *
Jeffrey A. Silver; Investments           *
International 1990, Ltd.                 *
                                         *
              Defendants                 *
      ___________
                                             Appeals from the United States
      No. 98-2902                            District Court for the
      ___________                            District of Nebraska

L. Timothy Wagner, Director of           *
Insurance for the State of Nebraska as *
Liquidator of Great Plains Insurance Co. *
Inc. and as Liquidator of Regency        *
Equities Reinsurance Company             *
                                         *
             Plaintiff - Appellee        *
                                         *
       v.                                *
                                         *
Gennaro J. Orrico; Colleen M. Orrico; *
Alfonso S. Giordano; Frank J. Licata;    *
Robert W. Boughton; Great Plains         *
Capital Corporation; Metro General       *
Agency; NEWCO, Inc.; London and          *
American Insurance Company;              *
American International Life &            *
Casualty; Caribbean Auto Trading         *
Company, Inc.; G&C Properties, Inc.; *
and Jeffrey A. Silver;                   *
                                         *
             Defendants                  *
                                         *
Investments International 1990, Ltd.     *
                                         *
             Defendant - Appellant       *

                                  ___________

                            Submitted: April 21, 1999

                                 Filed: May 21, 1999

                                       -2-
                                     ___________

Before BOWMAN and FAGG, Circuit Judges, and BOGUE,1 District Judge.
                           ___________

BOGUE, Senior District Judge.

       This case arises from the liquidation by appellee of two casualty insurance
companies - Great Plains Insurance Co., Inc. and Regency Equities Reinsurance
Company. The appellants were involved in a scheme to divert funds from the now
defunct insurance companies resulting in their financial ruin. As a result, the Director
of Insurance for the state of Nebraska initiated liquidation proceedings and brought this
action alleging federal civil RICO and supplemental state law claims.

       Following an eight day trial, the jury found for the appellee and awarded $16.7
million in damages which was trebled to $50.1 million pursuant to 18 U.S.C. § 1964(c).
Subsequently, appellee sought a constructive trust and accounting on its equitable
claims which the district court2 granted. Appellants appeal several rulings of the
district court including a denial of appellants’ Federal Rule of Civil Procedure 50
motion and various evidentiary matters. Appellant Colleen Orrico joined in the appeal
and submitted three separate grounds for reversal.

       Having considered the case, we conclude that there exists no basis to reverse the
district court’s rulings. Accordingly, we affirm in all respects.




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.

                                          -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-